Citation Nr: 0600457	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  92-02 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Entitlement to compensation benefits for the cause of the 
veteran's death under 38 U.S.C.A. § 1151. 


REPRESENTATION

Appellant represented by:  Jeffrey J. Wood, Attorney at Law


WITNESS AT HEARING ON APPEAL
Appellant





ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel


INTRODUCTION

The veteran served an active duty from November 1944 to May 
1946.  He died on September [redacted], 1971.  The appellant is his 
surviving spouse. 

Procedural history

The procedural history of the appellant's claim is long and 
complicated.  In a July 1990 decision, the RO determined that 
new and material evidence had not been received to reopen the 
appellant's claim of service connection for the cause of the 
veteran's death.  The appellant appealed this decision to the 
Board of Veterans' Appeals (Board).  In her appeal, she 
essentially argued that the veteran's death was due to 
negligence or fault on the part of VA.  The Board denied a 
claim on the same theory in decisions rendered in March 1973, 
in November 1975 on reconsideration, and in December 1978 on 
finality.  It is noted that the Board applied 38 U.S.C.A. 
§ 1151 (formerly § 351) and the implementing regulation, 38 
C.F.R. §3.358(c)(3) in its decisions. 

Despite the finality of the prior Board decisions, the 
appellant's current claim for compensation benefits for the 
cause of the veteran's death under 38 U.S.C.A. § 1151 will 
now be reviewed on a de novo basis without regard to finality 
and the requirement to submit new and material evidence to 
reopen the claim.  Finality need not be discussed as there 
was a change in the law during the pendency of the appeal.  
This change in the law will be discussed in detail in the 
Analysis and provides the appellant with a new basis for 
entitlement to benefits, and a claim under a liberalizing 
regulation or change in the law is considered separate and 
distinct from the previously and finally denied claim.  See 
Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993).  

In March 1996, the Board remanded the case for further 
evidentiary and procedural development.  Following such 
development the case was returned to the Board.  In January 
1997, the Board denied the appellant's claim for compensation 
benefits for the cause of the veteran's death under 
38 U.S.C.A. § 1151.  In May 1997, the appellant filed a 
motion for reconsideration of the Board's January 1997 
decision.  In June 1997, the Board denied the appellant's 
motion.

The appellant also appealed the Board's January 1997 decision 
to the Court.  In June 1998, the parties filed a joint motion 
for remand (JMR) requesting that the Court vacate the Board's 
January 1997 decision.  In addition, the parties requested 
readjudication of the claim essentially to permit the Board 
to reevaluate the probative value of a July 1996 opinion from 
a private physician (Dr. J. D. U.) and to permit the Board to 
provide an adequate statement of reasons and bases for its 
decision regarding the standard of care in 1971.  In June 
1998, the Court granted the JMR, vacated the Board's January 
1997 decision, and remanded the matter for readjudication.

In April 1999, the Board requested that an independent 
medical expert (IME) provide a medical opinion on an 
unresolved and complex medical matter in the case.  In August 
1999, the Board received the requested IME opinion. 

In May 2000, the appellant filed a petition for extraordinary 
relief in the nature of mandamus.  She argued that VA ignored 
her repeated requests that VA medical records pertinent to 
her claim be obtained prior to further adjudication.  She 
argued that seven months of inpatient records were not 
obtained by VA and not provided to the IME who prepared the 
August 1999 opinion.  In October 2000, the Court denied the 
appellant's request.  

In October 2000, the appellant filed a motion to disqualify 
Richard B. Frank, the Veterans Law Judge who signed the 
January 1997 Board decision, from further involvement in her 
case.  In November 2000, the then Chairman of the Board (E. 
D. Clark) indicated that the previously involved Veterans Law 
Judge had not manifested bias and declined the request for 
disqualification.  In an effort to demonstrate the neutrality 
of the process, the Chairman assigned two Veterans Law Judges 
to sit on the panel in addition to Judge Frank.  During the 
pendency of the appeal, Judge Frank retired from the Board.  
The Board points out that Judge Frank had no involvement in 
the following decision.  Further, none of the three 
undersigned Veterans Law Judges had any involvement in the 
now vacated January 1997 Board decision.  

In June 2001, the Board remanded the veteran's claim to the 
RO for further development. 

In June 2004, the Board requested another opinion from an 
IME.  In April 2005, an IME responded to the Board's request. 


FINDING OF FACT

The competent and probative medical evidence of record does 
not establish that the veteran's death was the result of care 
or lack of care provided by VA, to include the administration 
of Bethanidine in July 1970 and the decision to not institute 
renal dialysis on July 14, 1971.




CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. 
§ 1151 for the cause of the veteran's death have not been 
met.  38 U.S.C.A. § 1151 (West 1991); VAOPGCPREC 5-2001 
(February 2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Bernklau v. Principi , 291 F.3d 
795 (Fed. Cir. 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2004).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The Board observes that the appellant 
was notified by the May and August 1996 and December 2001 
SSOCs of the pertinent law and regulations, of the need to 
submit additional evidence on her claim, and of the 
particular deficiencies in the evidence with respect to her 
claim.  

More significantly, the Board, in its June 2001 remand, cited 
to the actual text of the VCAA and informed the appellant of 
its applicability to her claim.  Further, in April 2003 the 
RO sent the appellant a letter that was specifically intended 
to address the requirements of the VCAA as it related to her 
claim.  The April 2003 letter enumerated what the evidence 
must show to establish entitlement to compensation under 
38 U.S.C.A. § 1151, namely, evidence tending to indicate that 
VA's failure to furnish the veteran with renal dialysis on 
July 14, 1971, or alternatively to refer him for such 
treatment to a private medical provider, caused the veteran's 
death or contributed substantially and materially to cause 
his death.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In the April 
2003 VCAA letter, the RO notified the appellant that "[w]e 
may assist you by getting an additional medical opinion if we 
decide this type of evidence is needed to make a decision on 
your claim. . .We will make reasonable efforts to obtain 
relevant evidence such as private medical records, employment 
records, or records from state or local government 
agencies."  See the April 24, 2003 letter, page 2; see also 
June 2001 Board remand, page 12.  The April 2003 VCAA letter 
also informed the appellant that VA was responsible for 
getting ". . . records from Federal agencies."  See the 
April 24, 2003, letter page 2; See also June 2001 Board 
remand, page 12. 

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In 
this regard, the April 2003 VCAA letter advised the appellant 
to give the RO enough information about relevant records so 
that they could request them from the agency or person who 
has them.  See also June 2001 Board remand, pages 11 and 12.

The Board therefore finds that the May and August 1996 and 
December 2001 SSOCs, the June 2001 Board remand, and the 
April 2003 VCAA letter properly notified the appellant and 
her attorney of the information and medical evidence, not 
previously provided to VA that is necessary to substantiate 
the claim, and properly indicated which information and 
evidence is to be provided by the appellant and which VA 
would attempt to obtain on her behalf.  

The Board further notes that, even though the April 2003 VCAA 
letter requested a response within 30 days, the letter also 
expressly notified the appellant that she had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by VA within one year from the date notice is sent].  
One year has elapsed since the April 2003 letter.  The 
recently enacted Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) [codified 
at 38 U.S.C. § 5103], made effective from November 9, 2000, 
specifically addresses this matter and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit VA from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  As the Board has already indicated, 
above, the appellant was afforded numerous opportunities to 
submit additional evidence and argument.  It appears to the 
Board that the claimant has indeed been notified that she 
should provide, identify, or submit any and all evidence 
relevant to the claim.

One final comment regarding notice is in order.  A review of 
the record reveals that the appellant was provided notice of 
the VCAA in a June 2001 Board remand, prior to the 
readjudication of the claim in a SSOC issued in December 
2001.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is deemed "necessary" if 
the record does not contain sufficient medical evidence for 
VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent possible.  The Board requested IME 
opinions in April 1999 and June 2004 in an effort to resolve 
lingering medical questions in the case.  The appellant's 
argument that the April 1999 IME opinion fails to address all 
outstanding medical questions is acknowledged.  Given this, 
the Board requested another IME and received such in June 
2004.  The two IME opinions in combination comprehensively 
address the dispositive medical matters in this case.  There 
is sufficient medical evidence for VA to make a decision on 
the claim.  In sum, the evidence of record includes service 
medical records, VA and private medical records, and two 
opinions from IMES, which will be described below.

Although the appellant has made frequent arguments that the 
RO erred when it requested the veteran's VA medical records 
and improperly cited the veteran's social security number on 
a prior rating decision, the Board notes that the RO's 
errors, if any, have since been corrected, and the appellant 
has not been prejudiced thereby as the record is now complete 
and will be reviewed by the Board.  

The Board also finds that the June 2001 remand instructions 
have been complied with to the extent possible.  Cf. Stegall 
v. West, 11 Vet. App. 268, 271 (1998) [where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance].  

The appellant and her attorney have been accorded ample 
opportunity to present evidence and argument in support of 
her claim.  See 38 C.F.R. § 3.103 (2005).
 
Accordingly, the Board will proceed to a decision on the 
merits.

Factual Background

The veteran's service medical records are negative for any 
finding or history of cardiovascular-renal disease, including 
hypertension.  It is noted that his May 1946 discharge 
examination reflects that his blood pressure was 132/80. 

Private medical records disclose that in March 1970 the 
veteran was admitted for symptoms of intolerable chest pain 
and syncope.  It was noted he had a history of high blood 
pressure and had been treated with medication.  The diagnoses 
were severe arterial hypertension and an anterospetal 
myocardial infarction.

On examination in April 1970 by P. R. C., a private 
physician, the diagnosis was hypertensive cardiovascular-
renal disease.

Later in April 1970, the veteran filed a claim for 
nonservice-connected pension benefits.  In his claim he 
indicated he had a heart condition and hypertension, 1969.  
In a Statement in Support of Claim, he reported income from a 
union pension and that he was applying for Social Security 
Administration benefits.

The veteran was hospitalized at a VA facility from April 23 
to May 30, 1970.  The veteran was admitted for re-evaluation 
of hypertension.  In his application for hospital treatment, 
he reported he was unable to defray the necessary expenses of 
hospital treatment.  He was on medications.  The laboratory 
findings included 2+ albumin, normal to slightly above normal 
blood urea nitrogen (BUN), creatinine of 2 and 2.3, normal 
renin tests, and normal serum electrolytes.  An intervenous 
pyelogram (IVP) showed normal kidneys.  After a work-up by 
the hypertension department at the University of Pittsburgh, 
the pertinent diagnosis was essential hypertension with 
nephrosclerosis.  He was discharged from the hospital to be 
followed by the hypertension clinic at the University.  
Treatment consisted of medication to lower his blood 
pressure.

On VA examination in June 1970, laboratory tests showed 4+ 
albumin, BUN of 27 (normal range 10 to 20), creatinine of 2.5 
(normal range 0 to 1), and potassium of 3.3 (normal range 3.5 
to 5).  The diagnoses were arteriosclerotic heart and kidney 
disease with coronary insufficiency and malignant 
hypertension.

The veteran was hospitalized at a VA facility from July 9, to 
July 31, 1970.  He was admitted for treatment of shortness of 
breath and high blood pressure.  It was noted that his blood 
pressure had been running at the level of 220/150.  
Hospitalization records show that on July 10, it was noted 
that the veteran had a 8 year history of hypertension and 
extensive work-ups had failed to reveal an apparent etiology.  
It was noted that renal function tests (excluding creatinine) 
among other tests had been within normal limits.  It was 
noted that a renal arteriogram was suggestive of 
nephrosclerosis.  Another record reflects the veteran's need 
for acute hypertensive medication not placebos or 
tranquilizers.  It was noted that Dr. S's recommendation was 
for either Bethanidine or Aldomet, probably the former 
because of the rapid onset of the veteran's condition.  

In a document, signed on July 11, the veteran was informed by 
Dr. W. that Bethanidine was a compound that was still under 
study and not available for general use.  It was noted that 
the advantages of the compound included the possibility of 
lowering excessive blood pressure.  The veteran consented to 
the use of Bethanidine for a study and/or treatment of his 
condition, hypertension.  

Another record, apparently from the veteran's July 1970 
hospitalization, reflects that this was the veteran's second 
VA hospital admission at Oakland (located in Pittsburgh, 
Pennsylvania).  It was noted that veteran was seen in the 
hypertension clinic and advised to stay awhile because of his 
high blood pressure. 

On July 14, it was noted that the veteran had accelerating 
hypertension and not malignant hypertension.  It was noted 
that Aldomet should be instituted.  It was noted that 
Bethanidine was experimental and reserved for those who are 
resistant to Aldomet and Quanthoridine or those with 
malignant hypertension. 

On July 30, it was noted that use of hydrochlorothiazide had 
proved to be of value for control of the veteran's blood 
pressure.  It was noted that the veteran felt lousy, and 
complained of weakness.  It was noted that it was due to 
hypokalemia, which was secondary to aldosteronism.  It was 
noted that it was no wonder that the veteran, in this state, 
further depleted his potassium despite so-called replacement. 

The discharge record from his VA hospitalization from July 9 
to July 31 specifically noted that the veteran's blood 
pressure had responded well to Bethanidine, and it was also 
noted that he was begun on Guanethidine on July 14.  It was 
noted that the veteran continued to respond well to his 
antihypertensive program and by July 31 his diastolic blood 
pressure was 100.  The diagnoses were accelerated essential 
hypertension and azotemia secondary to essential 
hypertension.  He was discharged to the Hypertensive Clinic 
to be followed by Dr. U. 

In a July 1970 rating decision, the RO granted the veteran 
nonservice-connected pension benefits for hypertensive 
cardiovascular disease with arteriosclerotic kidneys.  The 
disability was deemed 80 percent disabling.  At the time, the 
criteria for rating nephrosclerosis under VA's Schedule for 
Rating Disabilities, Diagnostic Codes 7507, 7502 (1972), 
included laboratory findings, specifically albuminuria, BUN, 
and creatinine.

In August 1970, the veteran was awarded Social Security 
Administration benefits of $191.20 a month, beginning in June 
1970.  In September 1970, he was found eligible for a union 
pension of $70.00 a month.

VA records show that Dr. U. requested various laboratory 
tests and that the veteran was followed as an out-patient 
from August to October 1970.

In November 1970, the veteran was admitted to Methodist 
Hospital, Texas Medical Center, for evaluation of 
hypertension.  He was evaluated by M. E. D., M.D.  Dr. M E. 
D. noted the veteran had been hypertensive since 1962 or 
1963.  In 1968, he was evaluated at Cleveland Clinic for 
hypertension and the veteran reported that a renal 
arteriogram was normal.  Laboratory data showed that 
creatinine was 2.7, BUN was 38, and potassium was 3.6.  A 
urogram of the kidneys showed no abnormality.  Treatment 
consisted of varying doses of medications.  During the 
hospitalization, BUN and creatinine values did not 
significantly vary and the electrolytes fluctuated within 
normal limits.  The final diagnosis was essential 
hypertension of undetermined etiology.  One consultant 
commented that the veteran's hypertension was highly 
suspicious of one of the known causes of hypertension -  
renal artery stenosis and hyperaldosteronism.  Another 
consultant felt that the veteran should have intensive 
medical management.  The veteran was discharged to the care 
of his local physician in December 1970.

Private hospital records from Ohio disclose that in January 
1971 the veteran was admitted for evaluation of hypertension.  
His symptoms were headaches, dizziness, a staggering gait, 
and blood pressure of 210/130.  There was about an eight year 
history of hypertension that had become refractory in the 
last six months.  It was noted that he had been worked up at 
different medical centers, the last one in Houston, where he 
was treated with bed rest and medication.  A work-up included 
a BUN of 41.  There was no edema of the legs.  In the opinion 
of a consulting physician, the veteran had secondary 
hyperaldosteronism and no further evaluation was indicated.  
The veteran was placed on multiple anti-hypertensive 
medications.  Hypertension remitted somewhat and he was 
discharged to be followed as an out-patient.  The diagnoses 
were hypertensive cardiovascular disease, hypertension (of 
unknown cause), and probable hyperaldosteronism secondary to 
hypertensive cardiovascular disease.

VA records disclose that, on July 14, 1971, the veteran was 
seen at admissions for complaints of shortness of breath for 
three days associated with cephalalgia and cervical pain.  It 
was noted that the had been followed by the Hypertensive 
Clinic.  The pertinent findings were a blood pressure reading 
of 210/150 and moderate hypertensive pathology on fundoscopic 
examination.  A chest X-ray revealed increased interstitial 
marking in the lungs.  The veteran was referred to the 
Hypertensive Clinic for consultation.  In the request for 
consultation, it was noted that the appellant was to see the 
doctor's secretary.  In his application for readmission, the 
veteran reported income from Social Security as $191.20 and 
from nonservice-connected [pension] as $69.00.

Private medical records, from Ohio disclose that, on July 19, 
1971, the veteran was admitted for symptoms of dizziness, an 
inability to stand up, nausea, and a general tired feeling 
that appeared suddenly prior to hospitalization.  According 
to the veteran, he never had this type of episode.  He was 
admitted about 24 hours after the recurrence of symptoms.  
Laboratory studies showed persistent elevated BUN from 60 to 
80, creatinine was 4.3, albumin was 2-3+.  The veteran's 
problem was described as a dilemma: essential hypertension 
with a secondary renal lesion and secondary elevated 
aldosterone, and severe hypertensive cardiovascular disease 
with general changes without Grade III retinopathy or 
congestive heart failure versus primary aldosteronism, 
probable long-standing, with secondary renal and hypertensive 
cardiovascular disease.  A physician wrote that he was 
reluctant to proceed with renin-aldosterone studies and he 
was considering obtaining another opinion.  On the following 
day, the physician reported that records from hospitalization 
at Pittsburgh would be reviewed and the regimen would 
continue from the information obtained.  An opinion regarding 
the veteran's renal condition was requested from Dr. K.  Dr. 
K. indicated that the veteran's history included a May 1970 
consultation for questionable primary aldosteronism at a VA 
Hospital.  Dr. K. referred to four plasma renin tests during 
the VA hospitalization and added that the exact conditions 
under which they were obtained were not yet available.  Dr. 
K. reported that the veteran currently had renal 
insufficiency with an unpredictable course.  He did not think 
a work-up was necessary.  He suggested that treatment should 
be directed to control hypertension and hypokalemia.  His 
impression was malignant hypertension with secondary 
aldosteronism.  During hospitalization, the veteran was 
treated with numerous medications.  The final diagnoses were 
hypertensive cardiovascular disease, hypertension cause 
unknown, and hyperaldosteronism probably secondary to 
hypertensive cardiovascular disease.  He was discharged on 
medication.

On VA examination for housebound status or regular aid and 
attendance performed on July 14, or August 14, 1971, by Dr. 
P. R. C., the veteran's complaints were progressive symptoms 
since January 1971 of shortness of breath, weakness, an 
inability to bend over without falling, dizziness, headaches 
and decreased vision.  Blood pressure was 220/122.  The 
physician described the veteran as looking chronically ill, 
stooped, and hollow-eyed.  In an accompanying Medical 
Certificate, the space for surgical procedures was blank.  
The diagnoses were malignant essential hypertension and 
hypertensive cardiovascular-renal disease with borderline 
congestive failure.

Private medical records disclose that late in August 1971 the 
veteran was admitted for respiratory difficulty with known 
hypertension and renal disease.  He was found to be in mild 
congestive failure.  There was no edema.  The BUN value was 
off the graph.  He was maintained on customary anti-
hypertensive medication, he gradually improved and the 
hospital course was uneventful.  Progress notes include 
notations --"will re-check with VA" and "will try to get into 
VAH on prn [as occasion requires]."  It was explained to the 
veteran that he was going to continue to have some difficulty 
resulting from the combination of hypertension, renal 
disease, and developing renal impairment.  He was discharged 
on September 2, 1971, and he was to be followed as an out-
patient.  The final diagnosis was hypertensive 
cardiovascular-renal disease in compensation with progressive 
renal impairment.  The physician was Dr. P. R. C.

Several days later on September 5, 1971, the veteran was 
readmitted because of nausea, vomiting, and shortness of 
breath.  It was noted that during the previous admission the 
test for kidney function showed more involvement than before.  
The veteran was admitted to Intensive Care because of mild 
pulmonary edema.  He was treated with customary medications.  
Renal output was minimal.  The pertinent laboratory finding 
was BUN greater than 100.  The appellant was advised of the 
poor renal function and of the eventual outcome and that not 
much more could be done, except to make him comfortable and 
attempt to get him over his present episode.  He was 
discharged on September 6, 1971, to another hospital for 
dialysis under the care of Dr. R. A. B.  The diagnoses were 
hypertensive cardiovascular-renal disease in congestive 
failure and uremia with oliguria.  The physician was Dr. P. 
R. C.

A statement of account from Dr. R. A. B. shows that the 
veteran had peritoneal dialysis on September 9, 1971.  A 
September 10, 1971, progress note discloses that the 
veteran's prognosis was extremely poor after dialysis as the 
BUN and creatinine levels rose rapidly after the dialysis.  
The physician thought that the renal lesion was irreversible 
and that management could be only supportive.

In a September 1971 rating decision, the veteran was award 
special monthly pension benefits on the basis of the need for 
regular aid and attendance as of August 20, 1970.  It was 
noted that veteran was not entitled to aid and attendance 
while hospitalized. 

A copy of the death certificate discloses that the veteran 
died on September [redacted], 1971, at a non-VA hospital.  The 
immediate cause of death was uremia with onset about one year 
prior to death due to malignant hypertension and malignant 
nephrosclerosis.  Congestive heart failure was listed as 
contributing to death.  The death certificate was signed by 
Dr. R. A. B.

The autopsy report discloses that the veteran was admitted on 
September 7, 1971, because of shortness of breath and high 
blood pressure.  At autopsy there was severe left ventricular 
dilatation with hypertrophy of the left ventricle and 
moderate generalized arteriosclerosis.  There was massive 
bilateral pulmonary edema with bilateral hydrothorax and 
acute and chronic passive congestion of the lungs.  The 
kidneys showed severe bilateral arterial and arteriolar 
nephrosclerosis.  The pathologic diagnoses were hypertensive 
cardiovascular disease, arterial and arteriolar 
nephrosclerosis, and severe cardiac hypertrophy.  The 
pathologic causes of death were congestive heart failure, 
pulmonary edema, and azotemia.

In an April 1975 letter, the Director of the Pittsburgh VA 
Hospital explained to the appellant that on July 14, 1971, 
the veteran, on reporting to the Admission Service, would 
have been examined in order to evaluate and determine his 
need for hospitalization.  The Director then stated that at 
the time in the opinion of the examining physician the 
veteran did not require hospitalization.  In reviewing the 
records, the Director indicated that the veteran's medical 
reports were sent to Drs. F. P. and P. R. C, who were to see 
the veteran for follow-up care.  In the letter notifying the 
appellant of that, the Director stated that she was advised 
that if the veteran's condition changed so that 
hospitalization might be required, the veteran's physician 
should contact the hospital.

In February and March 1977, the appellant submitted copies of 
admission guidelines for hypertension and end-stage renal 
disease requiring maintenance dialysis developed by the 
American College of Cardiology and the American College of 
Physicians/American Society of Internal Medicine.

In a June 1980 letter to the appellant, Dr. P. R. C. 
indicated that he had not received any information from the 
VA Hospital concerning the veteran's treatment and that when 
he did he would go over it.

In conjunction with her May 1990 claim, the appellant 
submitted a copy of admission review guidelines and copies of 
a Chronic Renal Disease Medical Evidence Report, dated in May 
1990.

In an April 1992 statement, the veteran's daughter's 
recounted that she drove her father and mother to the VA 
hospital on July 14, 1971, where the veteran was refused 
admission and told to see his physician, that a few days 
later he was taken to a non-VA hospital where he was found to 
be in renal failure.  Thereafter, he was moved to another 
hospital where he was treated by Dr. R. A. B.  She stated 
that Dr. R. A. B. asked her if her father had had any 
treatment or recommendation for dialysis by VA and she said 
no.  She recalled that Dr. R. A. B. said that the tests and 
signs of kidney failure were obvious and that dialysis should 
had been discussed.  Lastly, she stated that Dr. R. A. B. 
told her that had her father received dialysis from VA his 
condition would not have advanced to the point he could not 
do anything to save his life.

At an April 1992 RO hearing, the appellant testified that on 
July 14, 1971, when the veteran was refused admission to a VA 
hospital he was suffering from end-stage renal disease, 
requiring dialysis or a kidney transplant or both.  She 
testified that Dr. R. A. B. told her and her children that if 
her husband had been admitted and placed on dialysis on July 
14, 1971, he would have lived.  She stated that while Dr. R. 
A. B. verbally told her he did not put it in writing.  

Of record is a May 1992 letter from the veteran's daughter to 
Dr. R. A. B., requesting a written statement in support of 
the claim.  In an October 1992 letter, VA notified the 
appellant that a report from Dr. R. A. B. had not been 
received.

In a statement received in March 1993, Dr. P. R. C. stated 
that he was unable to find the veteran's records and he could 
not trust his memory to fill out the VA forms to support the 
appellant's claim.  He did say that all he could do at 
present was to report the same as the appellant.

In an April 1993 report, Dr. D. C. J., specializing in 
internal medicine and nephrology, expressed the opinion that 
the veteran should have been admitted to the VA hospital and 
placed on dialysis when his private physician referred him 
and that it was conceivable that the veteran's death should 
be considered a service-connected outcome.  In an 
accompanying statement, the appellant indicated that she had 
sent Dr. D. C. J., medical records, dated on July 14, 1971, 
and Dr. P. R. C.'s evaluation of July 14, 1971.

In July 1996, Dr. J. D. U., a specialist in urology, 
expressed the opinion that the referral for admission for 
treatment at the Pittsburgh VA Hospital was apparently 
denied, although the veteran was eligible for care and at his 
stage of oliguric renal failure, renal dialysis would have 
been the most appropriate treatment.  He further stated that 
regardless of the grounds of refusal, it clearly hastened the 
downward progression of his condition resulting in his 
demise.  He stated that the denial of available care was 
unacceptable to standard medical care in 1971 as it would be 
in 1996.

In an October 1998 letter, Dr. J. D. U., noted that he was 
providing a follow-up addendum to his previous July 1996 
evaluation, discussed above.  He said that when he prepared 
the 1996 evaluation, he had reviewed the veteran's medical 
records, which he viewed as complete.  He said the records 
included the veteran's VA and civilian medical records 
between 1968 and 1971.  Further, he noted that he had re-
reviewed the materials regarding the veteran's care during 
the last 4 years of his life.  Dr. J. D. U. reiterated his 
statement that dialysis would have been appropriate care in 
1971.  It was noted that the standard tenets of acceptable 
medical practice had not changed over the years despite 
technological changes.  He further explained that given the 
veteran's history of chronic renal failure and readily 
available dialysis in the community, he did not receive 
appropriate medical care.  It was noted that technology such 
as dialysis was readily available, particularly in large 
metropolitan areas such as Pittsburgh.  It was noted that a 
specific review of VA records indicated that the veteran's 
physician, Dr. U. decided not to admit the veteran to the 
hospital (on July 14, 1971) because he was going on vacation.  
It was noted that in such instances it would be more 
reasonable to transfer care to another physician either 
within or outside the VA system such that there was no change 
in the continuity of care.  It was ultimately concluded that 
the failure to treat the veteran in a timely fashion with 
dialysis resulted in his downward medical course and ultimate 
demise. 

In April 1999, the Board ordered an IME opinion.  In its 
request, the Board indicated that certain pieces of medical 
evidence had been tampered with to include a VA examination 
to determine housebound status, discussed above.  
Specifically, the Board noted that dates had been altered and 
indicated that the IME should attach no probative weight to 
representations made by the claimant but should proceed on 
the premise that the accurate and correct history was 
contained solely in contemporary written documentation. 

In August 1999, an IME, Dr. P. A., responded to the Board's 
request for a medical opinion.  Dr. P. A. noted in the first 
instance that she had reviewed 4 volumes of the veteran's 
medical records.  It was noted that for 9 years, the veteran 
suffered a lethal disease -- malignant hypertension with 
nephrosclerosis and progressive renal insufficiency.  It was 
noted that the etiology of his malignant hypertension was not 
clear and that in most cases an etiology may not be 
identified.  It was noted that the most likely etiology for 
the veteran's malignant hypertension was poorly treated 
essential hypertension as other causes had been sufficiently 
investigated and ruled out.

Dr. P. A. generally noted that there are two aspects of 
treatment for malignant hypertension.  First, blood pressure 
is reduced to prevent further cardiovascular renal damage.  
Second, existing damage in the target organs, such as the 
heart and kidneys, is treated.  Use of renal replacement 
therapy is based on several factors to include residual renal 
function.  It was noted that the veteran's blood pressure 
readings from 1962, 1968, and 1970, were indicative of a 
longstanding and progressive condition.  Standard anti-
hypertensive treatment was employed in an attempt to lower 
the veteran's blood pressure but was ineffective.  It was 
observed that such an outcome was not surprising given the 
advanced stage of his disease.  It was generally pointed out 
that, in the early and mid 1970s, anti-hypertensive 
medications were often ineffective in lowering blood pressure 
and that it was common for patients with malignant 
hypertension to undergo kidney removal.  It was opined that 
there was little reason to have instituted dialysis on July 
14, for the purpose of lowering blood pressure, given that 
the veteran had been living with that level of blood pressure 
for many years and there had not been an acute rise in his 
blood pressure.  With respect to treatment for his target 
organs, the kidneys, it was noted that there was little 
evidence that early dialysis would have prevented further 
deterioration in kidney function unless his blood pressure 
could have been substantially lowered by aggressive dialysis.  
It was further noted that it was unclear as to whether early 
aggressive dialysis would have substantially lowered his 
blood pressure since in many cases of malignant hypertension, 
even aggressive hemodialysis fails to lower blood pressure 
sufficiently, and ultimate treatment used to consist of a 
nephrectomy.  It was observed that lowering the veteran's 
blood pressure to a normal range might have slowed the 
progress of his kidney failure.  However, by the time the 
veteran presented to VA in 1971, with a creatinine level of 
4.3, he had reached an irreversible stage.  It was noted that 
the veteran had not received blood pressure treatment prior 
to 1962 or 1968.

Dr. P. A. opined that additional laboratory tests 
demonstrating the presence of high potassium would be 
indicative of the need for immediate dialysis.  In the 
veteran's case, potassium values were not given.  Given that 
the veteran survived two extra months, it was determined that 
it was highly unlikely that the veteran's serum potassium was 
dangerously high on July 14.  Early dialysis may also be 
indicated in instances for symptomatic relief of acute 
pulmonary edema, after medial therapy is ineffective or in 
patients with poor renal function who do not respond to 
diuretics.  In the veteran's case, it was noted that there 
was no evidence showing that he was in acute pulmonary edema 
on July 14.  In this regard, his chest X-ray demonstrated 
increased interstitial markings, and such findings were on 
previous X-rays.  The fact that the veteran lived two extra 
months and did not have a cardiac arrest suggested that he 
was not in cardiovascular crisis on July 14, which would have 
required emergency dialysis.  Dialysis for clinical symptoms 
of uremia is indicated when there is a high likelihood that 
symptoms are due to kidney failure and not to other disease 
processes.  Here, it was noted that there was no mention of 
specific uremic symptoms during the July 14 visit.  It was 
noted that laboratory values and the lack of a cardiovascular 
crisis supported the decision to not institute dialysis on 
July 14.  Dr. P.A. concluded that the failure to recommend 
dialysis on July 14, 1971, was not a deviation in the 
standard of care.

Regarding whether the failure to institute dialysis (on July 
14) led to the veteran's death three months later, Dr. P. A. 
noted that such a theory had been given far too much 
significance in that the veteran had a fatal illness for 20 
years.  It was noted that it was not likely that early 
dialysis would have significantly altered the veteran's 
prognosis as his condition was extremely grim given the 
degree of cardiac and renal involvement and the poor response 
to anti-hypertensive therapy.  It was generally noted that 
several VA and non-VA physicians had the opportunity to 
address how the veteran's worsening kidney disease should be 
treated in the ensuing weeks, after July 14, and they chose 
not to institute dialysis.  In fact, Dr. K was specifically 
requested to provide a consultation regarding the veteran's 
renal situation, and dialysis was not recommended.  It was 
observed that the veteran was not doing well under the care 
of his private physicians and an appropriate course of action 
would have been for his private physicians to have a dialogue 
with a competent nephrologist during his last 60 days.  Dr. 
P.A. explained that there was no evidence in the record that 
VA or private nephrologists were contacted regarding a 
reassessment of the decision that was made on July 14.  
Although dialysis may not have been indicated on July14, it 
may have been indicated a month later.  There was adequate 
time to reevaluate and change therapy if it became clear that 
the veteran was getting worse.  Given the veteran's moribund 
condition in September, it was opined that dialysis was 
indicated sometime before his final hospitalization on 
September 6.  It was also opined that it was impossible to 
determine when dialysis should have been instituted.  Dr. P. 
A. also indicated that her opinion would not change if the 
veteran's examination for housebound status had been 
performed in July rather than August, assuming there was no 
cardiovascular crisis at that time and the veteran was not in 
acute pulmonary edema. 

Dr. P. A. remarked that the only aspect of the evaluation on 
July 14 that was not the standard of care was the failure to 
obtain laboratory tests for renal function.  It was opined 
that if there were no recent laboratory results in his charts 
within the previous month then the standard of care would 
have been to order blood and urine tests.  Such testing is 
necessary with patients with blood pressure over 250/150 and 
who have a high likelihood of having renal disease.  Even 
though dialysis may not have been indicated, the treating 
physician should have considered that evaluation of renal 
function was an important aspect of the assessment in a 
patient with significant hypertension and recommended a 
consultation with a nephrologist in the near future. 

In November 2001, the RO received literature regarding 
eligibility for VA hospital care.  It was noted that veterans 
who receive pension must be provided hospital care and are 
not subject to an income eligibility assessment. 

In December 2001, the RO received literature regarding 
Bethanidine.  In this literature it was noted that 
Bethanidine was used to reduce blood pressure but the Food 
and Drug Administration had not approved the drug for 
therapeutic use of essential hypertension.  It was also noted 
that the drug was deemed "possibly effective."  As for 
adverse reactions, it was noted that Bethanidine could result 
in sexual dysfunction, including impotence and retrograde 
ejaculation. 

In June 2004, the Board requested an IME opinion to resolve 
the question of whether the VA's administration of 
Bethanidine to the veteran in 1970 hastened his death.  

In April 2005, an IME (Dr. J. H. P.) responded to the Board's 
request and indicated that he had studied clinical 
hypertension over a number of years.  It was noted that the 
veteran was extremely hypertensive and had associated chronic 
renal insufficiency.  It was noted that the origin of the 
hypertension was unclear but ultimately caused kidney damage 
which only worsened the hypertension.  It was noted that 
current procedures and treatment options were unavailable 
when the veteran was alive.  It was generally observed that 
medicine had advanced and that today patients who become as 
sick as the veteran are rarely seen.  Bethanidine was 
described as one of the most effective drugs for treatment of 
severe hypertension in the early 1970s.  It was noted that 
the drug was not commercially available in the United States 
but was widely used in Britain.  A 1988 VA report on a study 
of Bethanidine versus Guanethidine for treatment of severe 
hypertension determined that the response rates for achieving 
a diastolic blood pressure of under 90 mm Hg. were slightly 
better for Guanethidine.  Despite the fact that Guanethidine 
was determined to be more effective in the aforementioned 
study, it was pointed out that Bethanidine was still 
considered an excellent drug.  It was noted that a second 
paper on Bethanidine by Dr. Ray W. Gifford, Jr., in 1964, in 
the Journal of the American Medical Association, reflected 
that Guanethidine and Bethanidine were equally efficacious 
and that it was useful to employ both potent antipressor 
agents.  Dr. Gifford was described, today, as the single most 
important pioneer in the treatment of hypertension.  Current 
drugs were described as more efficacious and have fewer side 
effects.  The class of drugs which includes Bethanidine are 
no longer used.  Dr. J. D. P. concluded that VA's use of 
Bethanidine in the veteran's treatment was appropriate and 
possibly forestalled the advancement of renal failure that 
ultimately led to his death.  The effect of giving 
Bethanidine to the veteran was, if anything, beneficial and 
did not hasten his subsequent and very unfortunate death but 
rather may have given him a reprieve from very severe 
hypertension. 
Legal Analysis

Law and Regulations

In general, when a veteran suffers additional disability or 
death as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  See 
38 U.S.C. § 1151.

The appellant's claim under 38 U.S.C. § 1151 was filed in 
1990.  38 U.S.C.A. § 1151, was amended, effective for claims 
filed on or after October 1, 1997.  In pertinent part, 38 
U.S.C. § 1151 now requires that additional disability as a 
result of VA medical treatment must be based on 
"carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable."

Under the jurisprudence of the Court, when a law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to an appellant applies 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise and the Secretary does so.  See Marcoux v. 
Brown, 9 Vet. App. 289 (1996).

Under the pre-October 1997 version of 38 U.S.C. § 1151 the 
appellant needs only to show that the veteran incurred 
additional disability which is the result of VA 
hospitalization, medical or surgical treatment.  The Board 
will accordingly use the pre-October 1, 1997, version of 
section 1151, since it is obviously more favorable to the 
appellant in that negligence on the part of VA need not be 
established in order for her to prevail.



In Brown v. Gardner, the United States Supreme Court held 
that the statutory language of 38 U.S.C.A. 1151 in existence 
at that time (and applicable to this case) simply required a 
causal connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.

"We do not, of course, intend to cast any doubt on the 
regulations insofar as they exclude coverage for incidents of 
a disease's or injury's natural progression, occurring after 
the date of treatment . . . VA's action is not the cause of 
the disability in those situations."  Brown v. Gardner, 115 
S.Ct. 552, 556 n.3.

In sum, the Supreme Court found that the version of 38 
U.S.C.A. 1151 which is applicable to this case requires a 
causal connection between VA medical treatment and additional 
disability, but further cautions that not every additional 
disability is compensable.

In addition, a VA General Counsel opinion specifically 
addressed the application of 38 U.S.C.A. § 1151 to claims 
based on the failure to diagnose or treat a pre-existing 
condition.  Specifically, the General Counsel concluded that 
§ 1151 is most reasonably construed as authorizing benefits 
where VA improperly fails to diagnose or provide treatment 
for a pre-existing disease, if it is determined that the 
veteran's disability is greater than it would have been with 
proper diagnosis and treatment.  The factual elements 
necessary to support a claim based on this theory include a 
determination that: (1) VA failed to diagnose and/or treat a 
pre-existing disease or injury; (2) a physician exercising 
the degree of skill and care ordinarily required of the 
medical profession reasonably should have diagnosed the 
condition and rendered treatment; and (3) the veteran 
suffered disability or death which probably would have been 
avoided if proper diagnosis and treatment had been rendered.  
VAOPGCPREC 5-2001 (February 2001).

Finally, in adjudicating a claim, the Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson 
v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), citing its decision in Madden, recognized that that 
Board had inherent fact-finding ability.  Id. at 1076; see 
also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In this regard, where, as here, the Board is presented with 
conflicting medical evidence, it is free to favor some 
medical evidence over other medical evidence provided it 
offers an adequate basis for doing so.  Evans v. West, 12 
Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  Further, both the Federal Circuit and Court have 
specifically rejected the "treating physician rule."  White 
v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  Instead, in offering guidance 
on the assessment of the probative value of medical opinion 
evidence, the Court has instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  Claiborne v. 
Nicholson, 19 Vet. App. 181, 186 (2005); Guerrieri v. Brown, 
4 Vet. App. at 470-71. 

Under 38 U.S.C.A. § 1151, the appellant has to show that: (1) 
the veteran's hypertensive cardiovascular-renal disease was 
aggravated because he was not hospitalized for and treated 
with renal dialysis by VA in the context of his July 14, 
1971, evaluation and/or was aggravated by VA's administration 
of medication (Bethanidine); and (2) aggravation of the 
hypertensive cardiovascular-renal disease resulted in 
additional disability to include death. 

The following facts are not disputed.  The veteran was 
suffering from hypertensive cardiovascular-renal disease 
prior to July 1971.  Specifically, the record shows that this 
condition was first diagnosed by Dr. P. R. C., the veteran's 
private physician, in March 1970.  Also, the record shows 
that on July 14, 1971, the veteran sought admission to a VA 
Hospital and after an evaluation he was not admitted.  The 
veteran was never on renal dialysis, however, peritoneal 
dialysis was done a few days before he died.

The positive evidence supporting the appellant's claim 
includes Dr. J. D. U.'s opinions contained in June 1996 and 
October 1998 statements.  Dr. J. D. U. opined that renal 
dialysis would have been the most appropriate treatment on 
July 14, 1971, given the veteran's stage of oliguric renal 
failure.  It was further opined that VA's failure to provide 
timely treatment (i.e. dialysis) worsened the veteran's 
existing disease, hastened the downward progression of his 
condition, and ultimately resulted in his demise.  It was 
also noted that, in 1971, dialysis was readily available in 
large metropolitan areas such as Pittsburgh.  It was noted 
that the denial of dialysis failed to meet the standard of 
care.  It was also noted that despite technological changes 
in the years since 1971, the standard of care had not 
changed. 

The Board notes that the basis for Dr. J. D. U.'s opinion is 
somewhat unclear.  In an October 1998 statement, he indicated 
he had reviewed the veteran's "complete" medical records, 
including the veteran's VA and civilian medical records 
between 1968 and 1971, prior to rendering his 1996 and 1998 
opinions.  Although Dr. J. D. U. essentially indicated that 
he was confident that he had reviewed all of the veteran's 
records, the Board is not as confident.  There is a 
voluminous amount of evidence in this case, and Dr. J. D. 
U.'s failure to cite to even one piece of evidence in his 
opinions casts doubt on whether he was indeed provided and 
whether he indeed reviewed all pertinent records.  While he 
based his conclusion that the veteran was in need of dialysis 
based on his stage of oliguric renal failure, the Board finds 
such a rationale conclusory.  Dr. J. D. U. failed to 
elaborate how he determined that the veteran was in renal 
failure on July 14; why dialysis was the appropriate 
treatment at that time; and how the failure to administer 
dialysis aggravated his condition and caused his death. 

In support of her claim, the appellant also refers to the 
medical opinion of Dr. D. C. J., who opined the veteran 
should have been admitted to the VA hospital and placed on 
dialysis when his private physician referred him and that it 
was conceivable that the veteran's death should be considered 
a service-connected outcome.  This opinion, too, has limited 
probative value given that this opinion was not based on 
review of the full record.  The appellant, herself, 
acknowledged that she did not send Dr. D. C. J. the veteran's 
complete medical records but rather a sampling (i.e. the July 
1971 VA records and the July 1971 records of Dr. P. R. C).  
Moreover, the opinion is wholly conclusory.  There is no 
discussion or explanation of what facts in the evidence, 
limited as it was, led to the conclusion that the veteran 
should have been admitted for dialysis.  As for that part of 
the opinion that rates the probability of a service-connected 
outcome as merely "conceivable", the Court held that an 
opinion couched only in terms of "may or may not" is merely 
speculative.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In this case "conceivable" is synonymous with 
imaginable, and is of the "may-or-may-not" type that the 
Court has held to be speculative.  

The Board rejects the opinions of Drs. J. D. U. and D. C. J. 
as lacking probative value regarding whether the failure to 
institute renal dialysis on July 14, 1971, caused an 
aggravation of the veteran's hypertensive cardiovascular 
disease, ultimately causing additional disability including 
death.  As previously stated, the opinions lack a supportive 
rationale, and speculative language is used.  It is also 
unclear as to whether the physicians have relevant expertise.  
In particular, the Board finds notable that the opinions of 
Drs. J. D. U. and D. C. J. are offered a quarter century 
after the event, and stand in opposition to that of the 
numerous VA and non-VA health providers who actually treated 
the veteran in 1970 and 1971.  The Board, therefore, 
concludes the opinions are of limited probative value.

In support of her claim, the appellant argues that it was the 
opinion of the veteran's private physician (Dr. P. R. C.) 
that the veteran's medical condition required that he be 
hospitalized on July 14, 1971.  A review of the record shows 
that Dr. P. R. C., in a March 1993 statement, indicated he 
was unable to find the veteran's records and could not trust 
his memory to fill out the VA forms to support the 
appellant's claim.  He did say that all he could do at 
present was to report the same as the appellant.  There is no 
controversy in the record that the veteran sought admission, 
but was not admitted to a VA hospital in July 1971.  Even if 
the veteran was referred by Dr. P. R. C., or other physicians 
(including Dr. M. E. B. and/or his colleagues to include Dr. 
F.) as related by the appellant, the referral does not 
support a finding that VA hospitalization was required on 
July 14, 1971, and a failure to hospitalize the veteran 
resulted in an aggravation of his disease or death.  The 
Board rejects the notion that the appellant can speak for the 
physician as to what the physician said concerning treatment 
because a lay person's account of what a physician 
purportedly said is simply too attenuated and inherently 
unreliable to constitute competent medical evidence.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

The evidence against the claim consists of an August 1999 
opinion, provided by Dr. P. A., an IME.  Based on a claims 
file review, Dr. P. A. concluded that there was little reason 
to have instituted dialysis on July 14, for the purpose of 
lowering the veteran's blood pressure as he had been living 
with his level of blood pressure for many years and there had 
not been an acute rise in such.  Dr. P. A. explained in 
detail that dialysis is warranted in cases, in part, where 
laboratory tests demonstrate high potassium, or when there is 
acute pulmonary edema, a cardiovascular crisis, or symptoms 
of uremia.  It was noted that the aforementioned factors were 
not present in the veteran's case.  Even if early dialysis 
had been instituted, Dr. P. A. pointed out that there was 
little evidence that such would have prevented a further 
deterioration in kidney function.  It was opined that it was 
not likely that early dialysis would have significantly 
altered the veteran's prognosis as his condition was 
extremely grim given the degree of cardiac and renal 
involvement and the poor response to anti-hypertensive 
therapy.  Dr. P. A. concluded that the failure to recommend 
dialysis on July 14, 1971, was not a deviation in the 
standard of care.  

The Board finds Dr. P.A.'s opinion, which rejects the notion 
that the veteran's condition required renal dialysis 
treatment on July 14, 1971, and which further rules out any 
relationship between VA care or lack thereof and aggravation 
of a disease which caused additional disability or death, as 
highly probative.  The Board also finds her commentary on the 
standard of care in 1971 as significant.  Dr. P. A's opinion 
is highly probative given her expertise in such complex 
medical matters, her thorough review of the pertinent medical 
records, and her clear and convincing rationale for all 
opinions rendered.  Notably, her opinion is exceptionally 
thorough and cites countless details of the veteran's 
extensive treatment prior to his death.  This detail is in 
sharp contrast to the opinions of Drs. J. D. U. and D. C. J., 
discussed above. 

Dr. P. A. indicated in her opinion that she had reviewed four 
volumes of the veteran's medical records, which the Board 
observes is the entire claims folder.  Although the appellant 
has vigorously argued that the IME did not have access to all 
pertinent records when rendering her opinion, the Board does 
not find any basis for her allegation.  The fact that she may 
not have mentioned certain pieces of evidence in her opinion 
does not mean that she did not review or consider such 
evidence.  Clearly, it would be time prohibitive to make 
reference to every piece of evidence in the claims file.  Dr. 
P. A. highlighted and cited to evidence that she felt was 
pertinent to the Board's query.  Further, a current review of 
the claims folder reveals that all outstanding records have 
been obtained, and the Board has considered and weighed all 
such evidence in this decision whether it cites to such or 
not. 

In addition, evidence against the claim includes an April 
1975 report by the Director of the Pittsburgh VA Hospital who 
stated that when the veteran was seen on July 14, it was the 
opinion of the examining physician that he did not require 
hospitalization.  Prior to that time, the veteran was 
extensively evaluated by both VA, including a university 
hypertensive clinic evaluation, (see hospital admissions in 
April and July 1970) and by non-VA health-care providers (see 
hospital admissions in March and November 1970) in 
Pennsylvania, Ohio, and Texas, and there was no discussion, 
recommendation, or plan that the veteran be treated with 
renal dialysis then or in the future.  Rather the treatment 
consisted of medication to lower his blood pressure (April 
1970 VA hospitalization), anti-hypertensive medication (July 
1970 VA hospitalization), varying doses of medications 
(November 1970 non-VA hospitalization), and multiple anti-
hypertensive medications (January non-VA hospitalization).  
Also even after hyperaldosteronism was found to be probable 
(January 1971 non-VA hospitalization), no further evaluation 
was indicated by the consulting physician.  Moreover, five 
days after the VA evaluation on July 14, the veteran was 
admitted to a non-VA hospital, where a consulting physician 
did not think a work-up was necessary for treatment of his 
malignant hypertension with secondary aldosteronism.  He 
recommended that the treatment focus on control of 
hypertension and hypokalemia.  On non-VA admissions in August 
1971 and September 1971, the veteran was treated with 
customary medications.  The physician of record was Dr. P. R. 
C., who had initially diagnosed hypertensive cardiovascular-
renal disease in March 1970.  It was only about six days 
prior to his death that the veteran was sent for dialysis and 
then the dialysis was not renal but peritoneal. 

The Board finds that the record contains overwhelming 
evidence that renal dialysis was not contemplated by either 
VA on non-VA physicians treating the veteran's hypertensive 
cardiovascular-renal disease over the period from March 1970 
to September 1971 that included eight hospitalizations in 
three different medical communities.  In fact, the record 
shows that none of the medical providers who actually treated 
the veteran in this interval, VA or non-VA, ever instituted 
renal dialysis.  Dr. P.A., an IME, found this general 
rejection of renal dialysis as a treatment option as 
significant.
 
The preponderance of the evidence to include the veteran's VA 
and private medical records dated in 1970 and 1971 and the 
August 1999 opinion of Dr. P. A. fails to demonstrate that 
the veteran's hypertensive cardiovascular-renal disease was 
aggravated because he was not hospitalized for and treated 
with renal dialysis by VA in the context of his July 14, 
1971, evaluation and fails to show that aggravation of the 
hypertensive cardiovascular-renal disease resulted in 
additional disability to include death. 

Further, the Board has considered the General Counsel opinion 
regarding the failure to treat or diagnose a pre-existing 
condition.  The Board finds that the preponderance of the 
evidence fails to establish the factual elements necessary to 
support a claim based on this theory.  First, it is noted 
that the majority of physicians in this case, to include an 
IME (Dr. P. A.) determined that renal dialysis was not 
warranted on July 14; as such, it can not be concluded that 
VA failed to treat a pre-existing disease.  Second, it is 
noted that Dr. P. A. indicated in her August 1999 opinion 
that VA's failure to institute dialysis was not a deviation 
in the standard of care.  Finally, Dr. P. A. opined that it 
is unclear as to whether administration of early dialysis 
would have significantly altered the veteran's prognosis as 
his condition was extremely grim given the degree of cardiac 
and renal involvement and his poor response to anti-
hypertensive therapy.  In other words, Dr. P. A. declined to 
pronounce that the veteran suffered disability or death as a 
result of VA's "failure" to institute renal dialysis.  In 
sum, none of the criteria are met.  As such, the appellant 
can not prevail under this theory.  VAOPGCPREC 5-2001 
(February 2001).

Although Drs. J. D. U and D. C. J.'s opinions do address some 
of the aforementioned criteria, their opinions are lacking in 
probative value given their inherent limitations, discussed 
in detail, above.  Again, the Board finds the opinion of Dr. 
P. A. and the contemporaneous medical evidence in the early 
1970s to be more significant. 	

Now, the Board will address the appellant's contention that 
the veteran's hypertensive cardiovascular-renal disease was 
aggravated because of VA's administration of Bethanidine, and 
that such aggravation resulted in additional disability to 
include death. 

The veteran's VA medical records show that during the course 
of his hospitalization from July 9 to July 31, 1970, he was 
treated with Bethanidine.  The medical records reflect that 
such drug was experimental.  Further, evidence on file shows 
that the veteran was informed of this fact and signed a 
consent form acknowledging such.  One hospitalization record 
reflects that Bethanidine was reserved for those who are 
resistant to other drugs or those with malignant 
hypertension.  It was noted that the veteran did not have 
malignant hypertension but accelerating hypertension.  First 
it is noted that the basis for the conclusion is unclear in 
that supporting studies or a rationale was lacking.  Second, 
it is noted the majority of evidence does in fact establish 
that the veteran did have malignant hypertension.  In fact, 
his death certificate reflects such a diagnosis.  However, 
even assuming for argument purposes that Bethanidine was not 
suitable for the veteran given his type of hypertension, and 
that the veteran did not provide consent to its 
administration as the appellant alleges, there is still no 
evidence that Bethanidine aggravated his hypertensive 
cardiovascular renal disease thereby producing additional 
disability including death.  Notably, his hospitalization 
discharge record reflects that use of Bethanidine had been 
successful.  

In an attempt to further clarify and resolve the issue of 
whether Bethanidine was properly administered, the Board 
requested an IME opinion.  In April 2005, an IME, Dr. J. H. 
P., responded that in the early 1970s, Bethanidine had been 
one of the most effective drugs for treatment of severe 
hypertension.  It was noted that the drug was not 
commercially available in the United States but was widely 
used in Britain.  Despite scientific studies showing that 
Guanethidine was more effective, Bethanidine was still 
considered an excellent drug.  It was further noted that in 
1964, Dr. Ray W. Gifford, Jr., indicated in the Journal of 
the American Medical Association, that both Guanethidine and 
Bethanidine were equally efficacious and that it was useful 
to employ both potent antipressor agents.  Dr. J. H. P. 
ultimately concluded that the effect of giving Bethanidine to 
the veteran was, if anything, beneficial and that it did not 
hasten his subsequent and very unfortunate death but may in 
fact have given him a reprieve from very severe hypertension 
and possibly forestalled the advancement of renal failure 
that ultimately led to his death.  Stated differently, Dr. J. 
H. P. opined that the administration of Bethanidine was 
essentially ameliorative and did not aggravate hypertensive 
cardiovascular renal disease or cause death. 

The Board finds that Dr. J. H. P's opinion is of tremendous 
probative value.  First, Dr. J. H. P. was selected to provide 
the Board with a medical opinion given his expertise in 
related complex medical matters.  See Black v. Brown, 
10 Vet. App. 297, 284 (1997) [in evaluating the probative 
value of medical statements, the Board looks at factors such 
as the individual knowledge and skill in analyzing the 
medical data].  He based his opinion on a review of all of 
the veteran's medical records.  Further, he bolstered his 
argument with citations to several scientific studies.  

The appellant's attorney has cited Dr. P. A.'s August 1999 
opinion as supportive of the claim for compensation benefits 
under 38 U.S.C.A. § 1151 in that it establishes that VA 
failed to abide by the standard of care in not ordering 
certain laboratory testing to assess renal function.  In her 
opinion, Dr. P. A. indicated that patients with blood 
pressure of 250/150 (such as the veteran) have a high 
likelihood of renal disease and it is important to monitor 
such via laboratory testing.  She noted that there was no 
evidence that VA or private nephrologists were ever contacted 
to care for the veteran.  The Board is not confident that the 
aforementioned is entirely accurate, as Dr. K. was asked to 
comment on the veteran's renal function in August 1971.  
While the credentials of Dr. K are unknown, the Board finds 
it significant that an attempt to assess renal function was 
made.  Nevertheless, even if the Board were to accept Dr. P. 
A.'s statements, the fact remains that there is no evidence 
showing that the veteran died or sustained an additional 
aggravation of his hypertensive cardiovascular renal disease 
as a result of any failure to order renal function tests and 
or provide renal monitoring and the like.  VAOPGCPREC 5-2001 
(February 2001).

The appellant's personal belief that the veteran required 
immediate inpatient care for renal dialysis on July 14, 1971, 
that the administration of Bethanidine sulfate was 
inappropriate and injurious, and that VA's failure to send 
the veteran's medical records to private physicians, hastened 
the veteran's death, is entitled to no probative weight 
because a lay person without medical training is not 
competent to offer medical opinions.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

The appellant also argues that the veteran should have been 
admitted to the hospital on July 14, 1971, because of the 
level of his pension income from VA and Social Security.  
There is no dispute that the veteran was eligible for VA 
hospitalization or medical treatment for his nonservice-
connected disability, however, the fact that the veteran was 
eligible for VA medical care does not support a finding that 
the veteran actually required hospitalization or medical 
treatment, which is at issue here. 

While not specifically argued in the current appeal, for the 
sake of analysis and completeness, the Board also rejects the 
appellant's assertions that the veteran should have been 
admitted to the hospital according to screening benchmarks 
for hypertension and that he had previously been admitted to 
the VA hospital on two earlier occasions with similar 
symptoms, that the veteran's condition was aggravated by VA 
errors, pertaining to laboratory tests, that a history of a 
heart attack prior to 1970 was incorrect and led to improper 
treatment for hypertension rather than underlying kidney 
disease, that a dormant kidney disease contracted by the 
veteran during service was triggered by carbon monoxide 
poisoning in 1970, that VA failed to diagnosis and treat 
primary aldosteronism, and that the veteran died of a 
potassium accident.  All of these evidentiary assertions 
involve questions of either medical diagnosis or causation 
and again a lay person is not competent to offer medical 
opinions.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The appellant testified and her daughter stated that Dr. R. 
A. B., said that if the veteran had been admitted and placed 
on dialysis on July 14, 1971, he would have lived.  However, 
a lay person's account of what a physician purportedly said 
is simply too attenuated and inherently unreliable to 
constitute competent medical evidence.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  The record shows that the veteran's 
daughter requested a written statement from Dr. R. A. B., but 
there is no reply of record and the RO so notified the 
appellant.

As for the assertion that the veteran was refused admission 
to a VA hospital in January 1971, the appellant has submitted 
no evidence to support her assertion and no evidence of why 
the circumstances in January 1971 are relevant to issue of 
whether the veteran required hospitalization and renal 
dialysis on July 14, 1971, and whether there was aggravation 
of a disease and a nexus between the disease aggravated by 
refusal of VA care and disability or death.

For the reasons stated, the Board finds that the clear 
preponderance of the evidence is against the claim.  
Accordingly, the benefit of the doubt doctrine is not for 
application.


ORDER

Entitlement to compensation benefits for the cause of the 
veteran's death under 38 U.S.C.A. § 1151 is denied.



			
	GARY L. GICK	ROBERT E. SULLIVAN
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
BARRY F. BOHAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


